The Attorney               General       of Texas

JIM MATTOX                                                     May 10. 1985
Attorney       General


supremeCounBuilding                  Eonorablc   Oscar Mauzy                          Opinion   NO.   J&316
P. 0. Box 125.49                     Chairmsn
Aus!in. TX. 78711- 2548              Cmittee    on Jurispruience                      Re:    Whether a municipal court
51214752591                          Texas State Senate                               has jurisdiction    to try a Class
Telex 910/674-1367
                                     P. 0. Box 12068, Capitol    Station              C non-traffic    misdemeanor case
Telacooier  512/4750268
                                     Austin. Texas     78711                          involving   a defendant under the
                                                                                      age of seventeen
714 Jackson. Suite 700
Dallas. TX. 75202-4508               Dear Senator     Maury:
2lU7428944

                                           You haveasked &ether     a municipal court has jurisdiction      to try
4824 AILwla      Ave.. SUite 180     a Class C misdemeanor offense,    excluding traffic  offenses,   involving   a
El Paso. TX.     79905.2793          fifteen or sixteen-ywr-old     defendant who has fewer than three prior
915~5353484                          Class C misdemeanors. Including    the one to be tried.    Section 51.08 of
                                     the Family Code reads as follows:
lwl   Texas.    Suite    700
~ouston.TX.       77002-3111                         If the &fendant        in a criminal     proceeding     is a
71312235886                                      child who is charged with an offense               other than
                                                 perjury     or a traf fit    offense,    unless he has been
                                                 transferred      to criminal     court under Section 54.02
606 Broadway. Suite 312
                                                 of this code, the court exercising            criminal  juris-
Lubbock, TX. 79401.3479
806/747-5235
                                                 diction     sh;Lll transfer     the case to the juvenile
                                                 court,     together    with   a copy of       the accusatory
                                                 pleading      a’w1 other papers,       documents, and tran-
 4309 N. Tenth. Suite S                          scripts     of testimony      relating    to   the case,      and
 McAllen. TX. 78501-1@5
                                                 shall   order that the child be taken to the place
 5121582-4547
                                                 of detenticlrl designated       by the juvenile      court,    or
                                                 shall    rele,%:se him to the custody of his parent,
 200 Main     Plaza.    Suite 400                guardian,      or custodian,      to be brought before        the
 San An,onm.      TX.    792052797
                                                 juvenile     court at a time designsted        by that court.
 51212254191

                                     See also    Penal   Code !:8.07.
 An Equal OpportunityI
 Affirmative Action EmPlOYel               A municipal    cour’t does not have jurisdiction      over these offenses
                                     because    if prosecutj.cNn is Instituted       in a municipal   court,   section
                                     51.08 of the Family Code requires            that the case be transferred        to
                                     juvenile     court.   &Less    jurisdiction     is waived,   the juvenile    court
                                     then has exclusive       j,urlsdiction     of delinquent   conduct and conduct
                                     indicating     a need for supervision       of a juvenile   and the proceedings
                                     under title     3 of the Family Code, vhich are not criminal       prosecutions.
Ronorabla   Oscar Maury - Page 2         (JFf-316)




                                     SUNMARY
                                     --

               A municipal  tour!: does not have jurisdiction
            over a Class   C misdemeanor offense  involving                   a
            juvenile who has fewer than three prior    Class                  C
            misdemeanor convictims.




                                               s Mat%
                                                 Very




                                                     JIM
                                                            ruly


                                                           AL


                                                     Attorney
                                                                   your




                                                                MATTOX
                                                                 General   of Texas

TOM GREEN
First Assistant     Attorney     Gener,n:l

DAVID R. RICHARDS
Executive Assistant     Attorney     General

ROBERT GRAY
Special Assistant     Attorney     General

RICK GILPIN
Chairman. Opinion     Committee

Prepared    by Tony Guillory
Assistant    Attorney General

APPROVED:
OPINION COMMITTEE

Rick Gilpin.   Chairman
Jon Bible
Colin Carl
Susan Garrison
Tony Guillory
Jim Moellinger
Jennifer  Riggs
Nancy Sutton




                                         p.   1449